Quinn, Chief Judge
(concurring in part and dissenting in part):
As I construe the accused’s responses, they indicate that his companion fired at the “ARVN at the other end of the road” and he joined in shooting at them when they returned his companion’s fire. His stated purpose was not to protect himself, but “to scare” the ARVN so that he could “get away,” which obviously meant to avoid apprehension. These responses are wholly consistent with his plea of guilty to assault with a dangerous weapon. I would, therefore, sustain the trial judge’s acceptance of the plea.
I agree with the principal opinion’s determination of the effect of the I Corps Coordinator Instruction in issue and its disposition of specification 2, Charge I.